Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 11-19 in the reply filed on September 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, withdrawn from consideration as a result of the restriction requirement, will be rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 27, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurence Greenberg on April 22, 2021.

The application has been amended as follows: 
Claim 14: In line 2, delete “the” between “of” and “polymers” 
Claim 16: Replace the present claim language with the following,
	--- The color-stable, antimicrobial, porous glass powder according to claim 12, wherein the polymers are compounds containing additional fillers, aggregates or coloring agents. ---
Claim 17: Replace the present claim language with the following,
	--- The color-stable, antimicrobial, porous glass powder according to claim 12, wherein the glass powder used in polymers form antimicrobially equipped polymers used to produce antimicrobially equipped molded parts, film or fibers. ---

Allowable Subject Matter
Claims 11-20 are allowed.
While the closest prior art of record (see Notice of references cited) disclose glass powders similar to that claimed, the art simply fails to teach or render obvious the claim as a whole. 
Specifically, the claim requires the glass powder with the mixture recited in the claim to have been partially ion exchanged at a claimed temperature and exchange time. Although the recitation of ion exchange at a claimed temperature and duration may appear to be a process limitation, as it is well known in the art that temperature and duration during ion exchange structurally effects the final product (i.e. how much exchange takes place, the depth of exchange, etc), the limitation has to be given patentable weight in determining patentability of the claimed product. In the instant case, although the cited art does disclose glass powders and would render obvious all the individual materials of the recited mixture, the art fails to teach or render obvious ion exchanging such mixture of at a temperature and duration as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784